  8:19-cr-00191-LSC-SMB Doc # 61 Filed: 09/15/20 Page 1 of 1 - Page ID # 156




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA



UNITED STATES OF AMERICA,
                                                                 8:19CR191
                          Plaintiff,

       vs.                                                        ORDER

MICHAEL BENTLEY,

                          Defendant.


      This matter is before the Court on the Defendant’s Unopposed Motion to Extend

Self-Surrender Date [60]. The Court notes that the assigned prosecutor in this district

does not object to the extension. Therefore,

      IT IS ORDERED:

      1. The Defendant’s Unopposed Motion to Extend Date for Self-Surrender (Filing

No. 60) is granted;

      2. The Defendant shall report no later than 2:00 p.m. on Tuesday, December 15,

2020 to the place designated by the U.S. Bureau of Prisons; and

      3. The Clerk shall deliver a certified copy of this Order to the U.S. Marshal for

             this district.

      Dated this 15th day of September 2020.

                                                BY THE COURT:

                                                s/Laurie Smith Camp
                                                Senior United States District Judge
